                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


IPC SYSTEMS, INC.,

              Plaintiff,                 C.A. NO.: 1:16-CV-00443-CFC

v.                                       JURY TRIAL DEMANDED

CLOUD9 TECHNOLOGIES LLC,

              Defendant.                  PUBLIC - REDACTED VERSION



            CLOUD9’S INITIAL DISPUTE LETTER TO THE HONORABLE
                             COLM F. CONNOLLY


OF COUNSEL:                              Kenneth L. Dorsney (#3726)
                                         MORRIS JAMES LLP
John M. Desmarais (pro hac vice)         500 Delaware Avenue, Suite 1500
Justin P.D. Wilcox (pro hac vice)        Wilmington, DE 19801
Jordan N. Malz (pro hac vice)            (302) 888-6800
Steven M. Balcof (pro hac vice)          kdorsney@morrisjames.com
DESMARAIS LLP
230 Park Avenue                          Attorneys for Defendant
New York, NY 10169                       Cloud9 Technologies LLC
Telephone: (212) 351-3400
Facsimile: (212) 351-3401
jdesmarais@desmaraisllp.com
jwilcox@desmaraisllp.com
jmalz@desmaraisllp.com
sbalcof@desmaraisllp.com




Dated: September 28, 2018
                                                                                   Kenneth L. Dorsney
                                                                                      302.888.6855
                                         September 28, 2018                    kdorsney@morrisjames.com

VIA CM/ECF AND HAND DELIVERY
The Honorable Colm F. Connolly
J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, DE 19801
               Re:     IPC Systems, Inc. v. Cloud9 Technologies LLC, C.A. No. 16-443 (CFC)
Dear Judge Connolly:
        Defendant Cloud9 Technologies LLC (“Cloud9”) seeks relief regarding three discovery
disputes with Plaintiff IPC Systems, Inc. (“IPC”). First, IPC has not identified each purported
trade secret at issue with the precision required by law and should be ordered to do so. Second,
Cloud9 seeks a protective order requiring IPC to precisely identify its purported trade secrets
before Cloud9 must make available for inspection its highly confidential source code. Third, IPC
has not made available for inspection its code and exemplars for its WorldTurret product that
Cloud9 asserted as prior art in its invalidity contentions and should be compelled to do so.
I.     IPC SHOULD IDENTIFY THE PURPORTED TRADE SECRETS AT ISSUE
       WITH PRECISION TO AVOID A “MOVING TARGET” IDENTIFICATION
        “Generally, a plaintiff in a misappropriation of trade secrets case must identify with
precision the trade secrets at issue at the outset of the litigation.” Givaudan Fragrances Corp. v.
Krivda, No. 08-4409, 2013 WL 5781183, at *4 (D.N.J. Oct. 25, 2013) (emphasis added), aff’d,
639 F. App’x 840 (3rd Cir. 2016); accord Leucadia, Inc. v. Applied Extrusion Techs., Inc., 755 F.
Supp. 635, 637 (D. Del. 1991); Engelhard Corp. v. Savin Corp., 505 A.2d 30, 33 (Del. Ch. 1986).
The required degree of precision is “reasonable particularity.” Hill v. Best Med. Int’l, Inc., C.A.
No. 09-1194, 2010 WL 2546023, at *3 (W.D. Pa. June 24, 2010); Engelhard, 505 A.2d at 33. For
example, courts have construed “reasonable particularity” as requiring identification of a “precise
formula,” “precise numerical dimensions and tolerances,” and “exact ingredients.” Big Vision
Private Ltd. v. E.I. DuPont De Nemours, 1 F. Supp. 3d 224, 264–66 (S.D.N.Y. 2014); Imax Corp.
v. Cinema Techs., Inc., 152 F.3d 1161, 1167 (9th Cir. 1998); Givaudan, 639 F. App’x at 845.
Precise identification enables the defendant to raise—and the trier of fact to evaluate—defenses
that the claimed secret is not a protectable trade secret in the first place and that the defendant does
not use it. See DeRubeis v. Witten Techs., Inc., 244 F.R.D. 676, 680–82 (N.D. Ga. 2007).
        Although it filed suit over two years ago in June 2016, IPC still has not identified each of
its purported trade secrets with reasonably particularity. In response to Cloud9’s Interrogatory No.
1 (Ex. A), which seeks IPC’s trade secret identification, IPC identified only three categories in
March 2018: (1)                                                       (2)
                       and (3)                                                    (Ex. B at 10–14.)
After Cloud9 requested a more specific identification for those three categories, IPC expanded its
response to include 68 purported trade secrets in April 2018. (Ex. B at 15–23.) Among those, IPC
set forth a laundry list of 36 purported technical trade secrets in bullet form—i.e., “IPC’s
confidential and proprietary concept and design” relating to various technological problems—but
failed to say what the concepts and designs actually are.

       500 Delaware Avenue, Suite 1500 | Wilmington, DE 19801-1494   T 302.888.6800 F 302.571.1750
           Mailing Address P.O. Box 2306 | Wilmington, DE 19899-2306    www.morrisjames.com
The Honorable Colm F. Connolly                                                                Page 2

         IPC served a third supplemental response on August 8, 2018, purporting to provide further
specificity for its technical trade secrets and including a new category of confidential documents
that identifies no trade secrets. (Ex. B at 28–112 (technical trade secrets), 114–45 (new category).)
For the purported technical trade secrets, IPC’s supplement generally describes problems to be
solved, challenges IPC’s engineers faced, and in some cases the end results obtained. But
critically, despite filling over 100 pages and creating the appearance of a substantive response, IPC
again failed to identify with precision what each purported technical trade secret actually is.
        First, IPC failed to identify the specific algorithms that it claims are its trade secrets.
Although more than one dozen of its purported secrets consist of algorithms (see Technical Trade
Secret Nos. 3–5, 7–9, 11, 14, 16, 17, 27, and 29, Ex. B at 36–96), IPC has not specified the actual
algorithms themselves. For example,

                                                                                   (Id. at 39–40.)
Yet IPC does not identify the specific steps of the algorithm nor the numeric value of the
                               leaving undefined the algorithm that IPC regards as its own trade
secret. Thus, IPC should, at a minimum, identify through clear language or a flowchart the specific
steps and values that constitute each algorithm at issue.
        Second, IPC’s identification of entire source code files and directories does not meet the
reasonable particularity required by law. IPC alleges that purported Technical Trade Secret Nos.
3–5, 8, 9, 11, 13–15, 17, 20, 25, 29, and 31 are “described in IPC’s code.” (See, e.g., Ex. B at 52.)
During its inspection of IPC’s code, Cloud9 discovered that the identified files comprise hundreds
or thousands of lines of code and, for certain purported trade secrets, actually include entire
directories—which in turn contain multiple levels of subfolders and files. (See, e.g.,

                           Despite Cloud9’s request, IPC has steadfastly refused to identify the
specific lines of code that allegedly comprise its purported trade secrets. But IPC cannot satisfy
the “reasonable particularity” standard by citing entire source code files, let alone entire
directories, which “leaves mysterious exactly which pieces of information are the trade secrets,”
IDX Sys. Corp. v. Epic Sys. Corp., 285 F.3d 581, 584 (7th Cir. 2002). Nor can IPC shift its
obligation to precisely identify its own trade secrets to Cloud9. Indeed, Cloud9 cannot reasonably
be expected to review hundreds of files totaling thousands of lines of code and guess what in that
code IPC contends is its trade secret. IPC should be compelled to pinpoint and produce the specific
locations and lines of code that are IPC’s purported trade secrets. See Audatex N. Am. Inc. v.
Mitchell Int’l, Inc., No. 13-cv-01523, 2014 WL 4961437, at *6–7 (S.D. Cal. Oct. 3, 2014).
        Third, for Technical Trade Secret Nos. 1, 6, 12, 15, 16, 18–23, 25, 26, 28, and 30–36, IPC
merely identifies general technical concepts—not the precise way that IPC practices those
concepts. (See Ex. B at 28–107.) For example,
                            IPC describes its trade secret as the concept of
                      without specifying those coefficients or the numerical
that result from the optimization. (Id. at 42–43.) Although IPC manages to pin down some
purported trade secrets (not in dispute here) with precision, many remain indefinite. (Compare

                                                      ) IPC’s identification of a concept—not
the specific way IPC practices the concept—fails to identify what the purported trade secret
actually is. See Dow Chem. Can. Inc. v. HRD Corp., 909 F. Supp. 2d 340, 347 (D. Del. 2012)
(holding that “conclusory identification” of a “‘concept’ without any details” is inadequate).
The Honorable Colm F. Connolly                                                                 Page 3

Moreover, Cloud9 should not be required to defend against a “moving target” as the breadth and
generality of the identified concepts would allow IPC subsequently to shift its positions (e.g., later
providing additional specificity) to avoid Cloud9’s defenses. IPC must know how it achieves or
performs these concepts, and should be required to describe specifically how it does.
       Fourth, IPC purported to add a new category of trade secrets entitled

            (Ex. B at 114–45.) This section, however, merely summarizes documents produced by
Cloud9 without identifying what purported IPC trade secrets, if any, are at issue. But just because
a document is marked “confidential” does not mean that the information in it was secret, let alone
that it contains cognizable trade secrets. See Big Vision, 1 F. Supp. 3d at 254, 265, 267. For each
of these documents, IPC should specifically identify the purported IPC trade secret(s) at issue.
        IPC should not be permitted to hedge its trade secret identification through vague
descriptions and references to unspecified code and voluminous documents, such as 200-page user
guides (Ex. B at 129). To crystallize the parties’ trade secret disputes and avoid a “moving target,”
Cloud9 requests that IPC be ordered to comply with the reasonable particularity standard by clearly
defining the scope of its alleged trade secrets, as provided in the attached proposed order.
II.    IPC SHOULD NOT BE PERMITTED TO INSPECT CLOUD9’S CODE BEFORE
       IPC IDENTIFIES ITS PURPORTED TRADE SECRETS WITH PRECISION
         Cloud9 requests that the Court enter a protective order that requires IPC first to identify
each purported technical trade secret with reasonable particularity before Cloud9 must make its
code available for inspection by IPC. Cloud9’s request is consistent with precedent in this District
that a trade secret plaintiff must first disclose the trade secrets at issue before obtaining access to
the defendant’s own confidential code. See Leucadia, 755 F. Supp. at 637. Among other things,
this approach prevents the plaintiff from “mold[ing] its cause of action around the discovery it
receives.” DeRubeis, 244 F.R.D. at 681. Indeed, should IPC inspect Cloud9’s code before it has
precisely identified its purported trade secrets, IPC could effectively reverse engineer its
identification of trade secrets based on, and with hindsight benefit of, its analysis of Cloud9’s code.
(See, e.g., Ex. B at 51, 56, 66 (improperly citing Cloud9 documents in attempt to define IPC’s
purported trade secrets).) To prevent that unfair prejudice to defendants such as Cloud9, courts
regularly stay discovery of defendants’ proprietary information, including confidential source
code, “until Plaintiffs identify the alleged misappropriated trade secrets with reasonable
particularity.” E.g., Dura Global Techs., Inc. v. Magna Donnelly, Corp., No. 07-cv-10945, 2007
WL 4303294, at *5 (E.D. Mich. Dec. 6, 2007); Switch Commc’ns Grp. v. Ballard, No. 2:11-cv-
00285, 2012 WL 2342929, at *5 (D. Nev. June 19, 2012); Hill, 2010 WL 2546023, at *4.
III.   IPC SHOULD BE ORDERED TO MAKE AVAILABLE ITS CODE AND
       EXEMPLARS FOR THE WORLDTURRET PRIOR ART
       The WorldTurret prior art is an IPC product that Cloud9 asserted in its invalidity
contentions. (Ex. C.) Cloud9 served straightforward requests for exemplars and code relating to
WorldTurret. (Request for Production Nos. 76, 77, Ex. D.) IPC objected on grounds of relevance
and has not agreed to produce or make available for inspection the requested exemplars and code.
(Ex. E, at 10; see Ex. F.) Because the WorldTurret prior art is undeniably relevant at least to
Cloud9’s patent invalidity defense, IPC should be ordered to produce or make available the
requested exemplars and code for inspection without delay. See LG Elecs., Inc. v. Hitachi, Ltd.,
No. 5:07CV90, 2009 WL 10677426, at *4–5 (E.D. Tex. Mar. 2, 2009).
The Honorable Colm F. Connolly                                                      Page 4

                                                  Respectfully,

                                                  /s/ Kenneth L. Dorsney

                                                  Kenneth L. Dorsney (I.D. #3726)

Enclosures

cc: All counsel of record via CM/ECF and electronic mail
                                 RULE 7.1.1 CERTIFICATE


       Counsel for Cloud9 Technologies LLC confirms that a reasonable effort has been made

to reach agreement on the matters set forth in this letter. The effort included oral communication

and Delaware counsel for both parties. IPC Systems, Inc.’s counsel indicated that IPC Systems,

Inc. will not agree to relief sought by Cloud9 Technologies LLC. (See Ex. G; Ex. H; Ex. I.)



                                                    /s/ Kenneth L. Dorsney

                                                    Kenneth L. Dorsney (#3726)



                          ,17+(81,7('67$7(6',675,&7&2857
                             )257+(',675,&72)'(/$:$5(
    ,3&6<67(06,1&                                  
                                                         
                                                            
                                                         
                              3ODLQWLII                
                                                         
                                                                &$1R&)&
                                                         
         Y                                                
                                                         
    
                                                         
    &/28'7(&+12/2*,(6//&                                   
                                                           
                    'HIHQGDQW                      
                                                        

                                        >352326('@25'(5

         $ 0RWLRQ WR &RPSHO DQG 0RWLRQ IRU 3URWHFWLYH 2UGHU KDYLQJ EHHQ PDGH E\ OHWWHU RQ

6HSWHPEHUDQGDWRUDODUJXPHQWRQ2FWREHUE\'HIHQGDQW&ORXG7HFKQRORJLHV

//& 3ODLQWLII ,3& 6\VWHPV ,QF KDYLQJ UHVSRQGHG DQG WKH &RXUW KDYLQJ KHDUG DUJXPHQW RI

FRXQVHOEHLQJIXOO\DGYLVHGDQGRIWKHRSLQLRQWKDWWKHPRWLRQVVKRXOGEHJUDQWHG

         1RZWKHUHIRUH

             ,7,625'(5('WKDW,3&LGHQWLI\WKHDOOHJHGWUDGHVHFUHWVDWLVVXHLQWKLVFDVH

ZLWKUHDVRQDEOHSDUWLFXODULW\ZLWKLQGD\VRIWKLV2UGHU

                D $OJRULWKPV)RU7HFKQLFDO7UDGH6HFUHW1RV±±DQG

                      ,3&VKDOOSURYLGHDRQHSDUDJUDSKGHVFULSWLRQRUIORZFKDUWWKDWFRQFLVHO\

                      DQGSUHFLVHO\GHILQHVWKHDOJRULWKPGHILQLQJWKHVWHSE\VWHSSURFHGXUHV

                      WKDWWKHDOJRULWKPFRPSULVHVDQGDQ\VSHFLILFQXPHULFSDUDPHWHUVRUYDOXHV

                      WKDWWKHDOJRULWKPXVHV

                E 6RXUFH&RGH)RU7HFKQLFDO7UDGH6HFUHW1RV±±

                      DQG,3&VKDOOSLQSRLQWWKHORFDWLRQILOHQDPHDQGVSHFLILFOLQHVRI



                                                    


                   VRXUFHFRGHWKDWGHVFULEHRULPSOHPHQWWKHDOOHJHGWUDGHVHFUHWDQGSURGXFHD

                   SULQWRXWRIWKHVRXUFHFRGHHPERG\LQJWKDWDOOHJHGWUDGHVHFUHWWR&ORXG

               F &RQFHSWV)RU7HFKQLFDO7UDGH6HFUHW1RV±

                   DQG±,3&VKDOOVXSSOHPHQWLWVSULRUUHVSRQVHVZLWKRQHSDUDJUDSKWKDW

                   FRQFLVHO\DQGSUHFLVHO\GHILQHVWKHDOOHJHGWUDGHVHFUHWDQG

               G 'RFXPHQWV)RUHDFKGRFXPHQWOLVWHGLQ3ODLQWLII¶V7KLUG6XSSOHPHQWDO

                   5HVSRQVHWR'HIHQGDQW¶V,QWHUURJDWRU\1R,3&VKDOOVSHFLILFDOO\LGHQWLI\

                   HDFKDOOHJHGWUDGHVHFUHWFRQWDLQHGZLWKLQLWLQDFFRUGDQFHZLWKWKHIRUHJRLQJ

                   SURYLVLRQVRIWKLVSDUDJUDSKDQGHDFKSDJHLQZKLFKHDFKVXFKDOOHJHGWUDGH

                   VHFUHWDSSHDUV

            ,7,6)857+(525'(5('WKDW,3&PD\QRWLQVSHFW&ORXG¶VVRXUFHFRGHXQWLO

DIWHU,3&KDVLGHQWLILHGLWVDOOHJHGWUDGHVHFUHWVDVSURYLGHGLQWKLV2UGHU

            ,7,6)857+(525'(5('WKDW,3&PDNHDYDLODEOHIRULQVSHFWLRQZLWKLQ

GD\VRIWKLV2UGHUDZRUNLQJH[HPSODURIHDFKYHUVLRQRIWKH:RUOG7XUUHWSURGXFWUHVSRQVLYH

WR'HIHQGDQW¶V5HTXHVWIRU3URGXFWLRQ1RDQGVRXUFHFRGHDSSOLFDWLRQFRGHDQGDQ\RWKHU

FRGHIRU:RUOG7XUUHWUHVSRQVLYHWR'HIHQGDQW¶V5HTXHVWIRU3URGXFWLRQ1R


6225'(5('WKLVBBBBBGD\RIBBBBBBBBBB


                                                             81,7('67$7(6',675,&7-8'*(




                                                  
ꢀ


                  IPC SYSTEMS, INC. v. CLOUD9 TECHNOLOGIES LLC
                            D. DEL., C.A. No. 16-443 (CFC)

                                INDEX OF EXHIBITS
                       TO CLOUD9’S SEPTEMBER 28, 2018 LETTER



    Exhibit   Document

      A


      B


      C

      D


      E


      F       September 17, 2018 Email from Jordan Malz

      G       August 10, 2018 Email from Joran Malz

      H       August 31, 2018 Email from Justin Wilcox

       I      September 7, 2018 Email from Jordan Malz




ꢀ
  EXHIBITS A – I
REDACTED IN THEIR
    ENTIRETY
